Citation Nr: 1327873	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  08-28 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for postoperative residuals of a tear of meniscal cartilage of the right knee.

(The Veteran had a temporary 100 percent rating for his right knee disability from November 8 to December 31, 2007, under the provisions of 38 C.F.R. § 4.30, to compensate him for his convalescence following right knee surgery.)


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty from October 2003 to March 2006.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  That decision, in relevant part, granted the Veteran's claim of entitlement to service connection for a right knee disability and assigned an initial 10 percent rating retroactively effective from March 4, 2006, the day after his separation from service.  He appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating - meaning assign different ratings at different times since the effective date of his award to compensate him for occasions when his disability has been more severe than at others).

In another rating decision since issued in January 2009, during the pendency of this appeal, the RO assigned a temporary 100 percent rating for his right knee disability from November 8 to December 31, 2007, under the provisions of 38 C.F.R. § 4.30, to compensate him for his convalescence following right knee surgery.  The prior 10 percent rating resumed effective January 1, 2008.  So this claim now concerned whether he was entitled to an initial rating higher than 10 percent for this disability from March 4, 2006 to November 7, 2007, and whether he had been entitled to a rating higher than 10 percent since January 1, 2008.

In May 2012, the Board issued a decision denying an initial rating higher than 10 percent for the right knee disability during the initial period at issue from March 4, 2006 to November 7, 2007, and the succeeding period as well since January 1, 2008.  However, as concerning another claim the Veteran also had appealed, the Board granted higher initial ratings for his migraines, namely, a 30 percent rating from March 4, 2006 to March 4, 2010, and an even higher 50 percent rating since March 5, 2010.


The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC) - but only to the extent it had denied ratings higher than 10 percent for his right knee disability from March 4, 2006 to November 7, 2007, and since January 1, 2008.  He indicated he was not appealing the increases in the ratings for his migraines in any manner and, therefore, that he was abandoning that claim so it should be dismissed.  A private attorney represented him in his appeal to the Court, and VA's Office of General Counsel represented the Secretary.  They filed a Joint Motion to this effect in March 2013, which the Court granted in an Order issued later that same month.

According to the terms of the Joint Motion, the Board is to provide an adequate statement of reasons or bases for its findings and conclusion on the matter of whether the Veteran is entitled to an additional, separate, rating for his right knee disability under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5258 or 5259.

To assist in making this and other necessary determinations, the Board is REMANDING this right knee disability claim to the RO via the Appeals Management Center (AMC) in Washington, DC, to have the Veteran undergo another VA compensation examination reassessing the severity of his right knee disability.

One other preliminary point also worth mentioning is that, in its prior decision, the Board pointed out that, according to a May 2012 Written Brief Presentation, the Veteran's representative had raised additional claims for consideration, such as entitlement to service connection for hypertension and an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and related anxiety and adjustment disorders.  The Board therefore referred these other claims to the RO for all necessary development and consideration, but it does not appear the RO since has considered these other claims.  So the Board is again referring them to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).



REMAND

Prior to readjudicating the claim concerning the rating for the right knee disability, additional development of this claim is necessary.  See 38 C.F.R. § 19.9 (2012).

As the parties agreed in their Joint Motion, in determining the severity of the Veteran's right knee disability, the Board must consider and discuss the potential applicability of DCs 5258 and 5259.  These DCs govern ratings of symptomatology associated with dislocated or surgically removed semilunar cartilage.  More specifically, DC 5258 provides that a 20 percent rating is assignable for dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  DC 5259 provides that a 10 percent rating is assignable for removal of the semilunar cartilage, symptomatic.  38 C.F.R. § 4.71a, DCs 5258, 5259 (2012).

As the characterization of the Veteran's right knee disability reveals, during the course of this appeal, he twice underwent surgical repairs of his meniscus, or semilunar cartilage.  DCs 5258 and 5259 are therefore applicable to his claim.  The 10 percent rating currently assigned his right knee disability pursuant to 38 C.F.R. § 4.71a, DC 5260, contemplates the pain and limitation of motion caused by this disability, including during flare-ups and on repetitive use.  The record reflects, however, that he has reported and/or medical professionals have noted other symptoms associated with the right knee disability, including stiffness, weakness, swelling, locking and imbalance, symptoms possibly resulting from the surgical repairs.  It is unclear whether these additional symptoms are distinct from those rated under DC 5260 and, as such, separately ratable under DC 5258 or 5259.  See 38 C.F.R. § 4.14 (VA's anti-pyramiding regulation).  It also is unclear how frequently these symptoms occur and whether there is any dislocation of the meniscus now present, facts that must be known prior to determining whether, if separate and distinct, these symptoms warrant a 20 percent rating under DC 5258.


In addition, the record conflicts regarding whether the Veteran's right knee disability involves instability or subluxation, symptoms that might warrant yet another separate rating under DC 5257.  During the most recent VA examination, an examiner found no overt instability, but during outpatient treatment visits, the Veteran reported or medical professionals noted imbalance and/or instability.  In addition, medical professionals observed the Veteran wore a knee brace (he describes the knee as "weak").  So the matter of whether his right knee disability causes instability or subluxation must be considered on remand, with attention paid to the conflicting evidence of record.

Accordingly, this claim is REMANDED for the following additional development and consideration: 

1.  Provide the Veteran another VA compensation examination reassessing the severity of his right knee disability.  Request that the examiner do the following prior to expressing any further opinion:

a.  Review the claims file, including the evidence cited in this remand; 

b.  Indicate in writing in the report that the review included all pertinent information; 

c.  Record in detail the Veteran's reported history of right knee complaints, including how frequently they manifest;

d.  Acknowledging the conflicting evidence of record on this matter, specifically determine whether and to what extent the right knee disability is causing instability; 


e.  If no instability is objectively shown, explain why the Veteran needs to wear a brace on his right knee (i.e., account for why he says it is "weak"); 

f.  Distinguish all right knee symptoms that are causing limitation of motion and instability from those that result from the surgical meniscus repairs.  

g.  Specifically indicate whether the Veteran has a dislocated meniscus and frequent episodes of locking, pain and effusion into the joint, which would not be contemplated in any rating assigned based on limitation of motion or instability; 

h.  Provide detailed rationale with references to the record for all opinions expressed; and 

i.  If an opinion cannot be expressed without resorting to mere speculation, indicate in writing in the record why such is the case, such as whether there is additional evidence that should be obtained to aid in providing such an opinion, there are multiple possible etiologies with none more prevalent than another, the limits of medical knowledge have been exhausted, or whatever may be the case.

2.  Review the examination report to ensure it includes all requested information and, if not, return it to the examiner for correction.  38 C.F.R. § 4.2.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.  

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


